 In the Matterof JENNIEARVESEN ANDNILS B. ARVESEN, CO-PARTNERS,D/B/AGENERAL ENGRAVING Co.andTHERMOMETERWORKERSUNION, LOCAL 108, CHAPTER 101, FEDERATION OF ARCHITECTS, EN-GINEERS,CHEMISTS & TECHNICIANS, UNITED OFFICE AND PROFES-SIONALWORKERS OF AMERICA, CIOCase No. 2-R-6383.-Decided May16, 1946Mr.William E. Artz, by Mr. Frank T. Reiner, ofNew York City,for the Company.Mr. Joseph Tauber,ofNew York City, for the CIO.Buitenkant& Cohen, by Mr. Arnold Cohen,of New York City, for theAFL.Mr. Benj. E. Cook,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Thermometer Workers Union, Local 108,Chapter 101, Federation of Architects,Engineers,Chemists & Tech-nicians,United Office and ProfessionalWorkers of America, CIO,herein called the CIO, alleging that a question affecting commerce hadarisen concerningthe representation of employees of Jennie Arvesen &Nils B. Arvesen, Co-Partners, d/b/a General Engraving Co., Brooklyn,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before JohnJ.Cuneo, Trial Examiner. The hearing was held at New York City, onApril 10, 1946. The Company, the CIO, and Federal Labor Union,Local 20734, A. F. of L., herein called the AFL, appeared and partici-pated. All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings madeat the hearing are free fromprejudicialerror and are herebyaffirmed.All parties were afforded op-portunityto file briefs with the Board.68 N. L.R. B., No. 5.20 GENERAL ENGRAVING CO.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY21Jennie Arvesen and Nils B. Arvesen, doing business as General En-graving Co., is a partnership organizedand existingby virtue of the lawsof the State of New York. Its principal office and plantis located inBrooklyn, New York, where it is engaged in the manufacture of clinicalthermometers. During the year ending April 1, 1946, the Company pur-chased raw materials exceeding in value $25,000, approximately 90 per-cent of which was shippedto itsplant from points outside the State ofNew York. During the same period, the Company's finished productsexceededin value$100,000, approximately 90 percent of which wasshipped to points outside the State of New York.The Company admits that it is engaged in commerce withinthe mean-ing of the National Labor Relations Act.IITHE ORGANIZATIONS INVOLVEDThermometer Workers Union, Local 108, Chapter 101, Federation ofArchitects, Engineers, Chemists & Technicians, United Office and Pro-fessionalWorkers of America, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership employ-ees of the Company.Federal Labor Union, Local 20734, is a labor organization, affiliatedwith the American Federation of Labor, admitting to membership em-ployees of the Company.IIITHE QUESTION CONCERNINGREPRESENTATIONOn March 7, 1946, the CIO wrote a letter to the Company request-ing recognitionas collectivebargaining agent for certain of its employees.This and subsequent requests, the Companyhas refused.A statement of a Boardagent, introducedintoevidenceat the hearing,indicates that each of the participating unions represents a substantialnumber of employees in theunithereinafter found appropriate.'3The Field Examiner reported that the CIO submitted 14 cards, bearing the names of12 employees,listedon the Company's pay roll of March 28,1946,and that the AFLsubmitted 14 cards,bearing the names of 9 employees, listed on the Company'spay roll ofMarch 28, 1946.There are approximately 23 employees in the appropriate unit. 22DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find thata question affecting commerce has arisen concerning therepresentation of employees of the Company, within themeaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find,substantially in accord with an agreement of the parties, thatall production employees,including packers,apprentices,and maintenancemen, but excluding office clerical employees,salesmen,members of thepartnership,and all supervisory employees with authority to hire, pro-mote,discharge,discipline,or otherwise effect changes in the status ofemployees,or effectively recommend such action,constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Jennie Arvesen and Nils B.Arvesen, Co-Partners, d/b/a General Engraving Co., Brooklyn, NewYork, an election by secret ballot should be conducted as early as possible,but not later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause and GENERAL ENGRAVING CO.23have not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Thermometer Work-ersUnion, Local 108, Chapter 101, Federation of Architects, Engineers,Chemists & Technicians, United Office and ProfessionalWorkers ofAmerica, CIO, or by Federal Labor Union, Local 20734, A. F. of L.,for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.